Citation Nr: 0113616	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  94-08 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a higher rating for residuals of avulsion of 
the right great toenail, initially assigned a zero percent 
evaluation, effective from November 1992.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1980 to April 1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1993 RO rating decision that granted service 
connection for residuals of avulsion of the right great 
toenail and assigned a zero percent evaluation for this 
condition, effective from November 1992.



FINDING OF FACT

The veteran failed to report, without good cause, for 
numerous VA compensation examinations that were scheduled for 
him from 1997 to 1999 in connection with his claim for a 
higher rating for residuals of avulsion of the right great 
toenail.


CONCLUSION OF LAW

A higher rating for residuals of avulsion of the right great 
toenail, evaluated as zero percent, effective from November 
1992, must be denied.  38 C.F.R. § 3.655(a),(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from March 1980 to April 1984.

Service medical records show that the veteran sustained an 
avulsion of the right great toenail.  In January 1993, he 
underwent VA medical examinations.  On examination of the 
right foot, there was mild to moderate thickening and 
incurvation of the medial and lateral nail borders of the 
right hallux.  The free edge of the nail was lifted up 
slightly from the nail bed with subungual debris noted 
beneath the free edge.  There was an old subungual hematoma.  
The toe was exquisitely tender to touch that appeared to be 
disproportionate to the clinical presentation.  The posture 
of the right foot while standing was within normal limits.  
There was no apparent deformity and the foot function 
appeared to be within normal limits.  The diagnosis was 
painful dystrophic toenail, right great toe; to rule out 
subungual pathology.  At a VA scar examination in January 
1993, there was evidence of onychomycotic nail infection of 
the right great toenail.  

The veteran underwent a VA skin examination in October 1995.  
No pain was elicited on squeezing of the right great toe.  
There was some hyperpigmentation noted across the dorsal 
surface of the tarsal, metatarsal articulations, suggesting 
some frictional rubbing, and there was a suggestion that the 
right foot in the area involved might be more swollen than 
the left.  There was some breaking of the toenail and obvious 
lateral invagination in the soft tissue.  He was referred to 
the Podiatric Clinic.

VA medical reports of the veteran's outpatient treatment show 
that he was seen primarily for psychiatric problems.  The 
diagnoses on a report of treatment in December 1996 were 
bipolar disorder, moderate, most recent episode mixed; and 
alcohol abuse.

VA documents show that the veteran failed to report for 
numerous medical examinations from 1997 to 1999 to determine 
the severity of his right great toenail condition.  On one 
document, it was noted that the veteran did not report for 
examination because he did not have transportation; and on 
another document, it was noted that he canceled 3 
appointments that were scheduled at various times.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim for a higher rating for residuals of avulsion of the 
right great toenail, for the reasons noted below.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (2000).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2000).

In this case, the RO granted service connection for residuals 
of avulsion of the right great toenail and assigned a 
zero percent evaluation, effective from November 1992.  The 
veteran disagreed with the evaluation assigned for this 
condition and numerous VA medical examinations where 
scheduled for him after he underwent medical evaluation in 
October 1995.  He failed to report for the numerous VA 
medical examinations scheduled from 1997 to 1999, without 
good cause, and the evidence does not show that the notices 
sent to him were returned by the postal service.  The overall 
medical evidence does not show the severity of the residuals 
of avulsion of the right great toenail since November 1992, 
and the veteran has an obligation to cooperate, when 
required, in the development of evidence pertinent to his 
claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Olson v. 
Principi, 3 Vet. App. 480 (1992). 

In this case, VA needs current clinical findings with regard 
to any functional impairment caused by the veteran's 
complaints of pain in the right great toe, and he has failed 
to report for VA medical examinations scheduled for him from 
1997 to 1999, without good cause, and he has failed to submit 
other evidence showing the severity of the claimed condition 
at any time since November 1992.  Based on the circumstances, 
the claim for a higher rating for residuals of avulsion of 
the right great toenail, evaluated as zero percent disabling, 
effective from November 1992, must be denied under the above-
noted regulatory criteria.  

Since the evidence does not show an increase in the severity 
of the claimed disorder at any time from November 1992, a 
higher rating for this condition for a specific period or a 
"staged rating" at any time since the effective date of the 
claim must be denied.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the veteran's claim, that essentially 
notify the veteran of the evidence and actions needed to 
prevail on his claims, and of the provisions of 38 C.F.R. 
§ 3.655.  As the veteran has already been advised of the 
evidence and actions necessary to substantiate his claim, and 
has not responded, the Board finds that the purpose of the 
VCAA has been satisfied and that a remand to repeat these 
actions would require meaningless duplication of effort.



ORDER

A higher rating for residuals of avulsion of the right great 
toenail, initially assigned a zero percent evaluation, 
effective from November 1992, is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

